Citation Nr: 9923718	
Decision Date: 08/21/99    Archive Date: 08/26/99

DOCKET NO.  97-18 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a psychophysiological 
gastrointestinal reaction.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating determination 
of the Los Angeles Department of Veterans Affairs (VA) 
Regional Office (RO).  The claims folder has subsequently 
been transferred to the Portland, Oregon, VA RO.

At the time of his July 1997 personal hearing, the veteran 
withdrew his appeal as to the issue of service connection for 
residuals of fractured feet.  As such, the Board will not 
address this issue.  38 C.F.R. § 20.204 (1998).


REMAND

Initially the Board notes that it remanded this case for 
additional development in April 1999.  A remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1999).  If the remand order is not complied 
with, the Board commits error by failing to insure 
compliance.  Id.  Exceptions exist where the failure to 
comply is harmless, that is not prejudicial to the veteran, 
Id.; or where the failure does not frustrate review of the 
claim.  Evans v. West, 11 Vet. App. 22, 30-31 (1998).

In this case the Board remanded the veteran's claim for 
adjudication of the inextricably intertwined issue of 
entitlement to service connection for a gastrointestinal 
disability, to request that the veteran supply information as 
to additional treatment records, and to afford him 
gastrointestinal and psychiatric examinations.  The RO failed 
to adjudicate the claim for service connection for a 
gastrointestinal disability, and, due to confusion as to the 
veteran's correct address, did not afford him an examination 
or succeed in requesting information as to additional 
treatment.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the 
failure to adjudicate a claim remanded by the Board for such 
adjudication constitutes a violation of its holding in 
Stegall.  Samuels v. West, 11 Vet. App. 433, 436 (1998).

The RO's failure to afford the veteran an examination or seek 
information as to additional treatment, appears to be at 
most, harmless error in the absence of current evidence of a 
diagnosis of psychophysiologic gastrointestinal reaction.  
See Brewer v. West, 11 Vet. App. 228, 235 (1998) (failure of 
VA to afford additional examinations recommended by an 
examiner was not prejudicial where the claim was not well 
grounded).

A review of the record demonstrates that during the course of 
the appeal, the veteran's November 1996 rating decision, 
March 1997 statement of the case, and August 1997 
supplemental statement of the case were sent to P.O. Box 
2365, Paso Robles, CA 93447.  These items were not returned.  

In a November 1998 statement in support of claim, the veteran 
requested that a copy of his complete claims folder be sent 
to the Klamath County Veterans Service Office, 123 North 
Fourth Street, Klamath Falls, OR 97601.  In March 1999, the 
RO forwarded a photocopy of the veteran's claims folder to 
the Klamath County Veterans Services.  

In March 1999, a letter was sent from the RO to the veteran 
at the Paso Robles address indicating that his file was being 
transferred to the Board.  This letter was not returned.  

In conjunction with the Board remand, the RO sent written 
authorizations to the veteran at 4317 Douglas, Klamath Falls, 
OR 07601 in May 1999.  These written authorizations were 
undeliverable and marked "Returned to Sender, Attempted not 
Known".  It also appears that notification of the VA 
examination was sent to that address and was returned and 
marked "Not at this Address".  

While the Board notes that a computer generated printout 
changing the veteran's address to 4317 Douglas as of February 
8, 1999, is in the file, there is no written confirmation 
from the veteran demonstrating a change of address.  
Moreover, the letter sent by the RO to the Paso Robles 
address dated March 26, 1999, was not returned.  

In the normal course of events, it is the veteran's burden to 
keep VA apprised of his whereabouts.  If he does not do so, 
there is no duty on the part of VA to overturn heaven and 
earth to find him.  It is only where the record discloses 
other possible and plausible addresses that an attempt should 
be made to locate him at the alternate known address.  Hyson 
v. Brown, 5 Vet. App. 262, 265 (1993).  While the veteran 
does not appear to be at the 4317 Douglas address, numerous 
documents have been forwarded to the Paso Robles address 
without return of these documents as undeliverable.  
Moreover, there appears to have been no attempt made to 
contact the veteran's representative, the California 
Department of Veterans Affairs, in order to obtain a possible 
address for the veteran.  It further appears that no attempts 
have been made to contact the Klamath County Veterans Service 
Office to determine if they know the whereabouts of the 
veteran.  

In view of the foregoing, this case is remanded for the 
following development:

1.  The RO should adjudicate the 
veteran's claim for service connection 
for a gastrointestinal disorder, and 
notify the veteran and his representative 
of the decision, as well as of his 
appellate rights, at his last known 
address.  The RO should attempt to obtain 
the veteran's current address from the 
California Department of Veterans 
Affairs, and, if it is unable to 
otherwise determine the correct current 
address, it should attempt to contact the 
veteran at his Paso Robles address.

2.  If the RO finds that the veteran's 
claim for service connection for 
psychophysiologic gastrointestinal 
reaction is well grounded, the following 
development should be performed:

a.  The RO should request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
psychiatric or gastrointestinal problems 
prior to and subsequent to service.  
After securing the necessary release(s), 
the RO should obtain legible copies of 
all records not already contained in the 
claims folder, to include any identified 
VA clinic or medical center.  Once 
obtained, all records must be associated 
with the claims folder.

b.  Thereafter, the RO should arrange for 
VA psychiatric and gastrointestinal 
examinations to determine the nature and 
etiology of any gastrointestinal disorder 
or psychophysiological gastrointestinal 
condition that may be present.  The 
veteran should be advised of the 
consequences of the failure to report for 
the scheduled examination under the 
provisions of 38 C.F.R. § 3.655 (1998).  
The claims folder and a copy of this 
remand must be made available for review 
prior to the examination.  All 
appropriate tests and studies should be 
performed and all findings must be 
reported in detail.  

Following a comparison of their 
respective findings, the examiners are 
requested to render the following 
opinions:  

Does the veteran currently have a 
gastrointestinal disorder or a 
psychophysiological gastrointestinal 
reaction disorder?  If so, what are the 
etiologies of these disorders? 

Did the veteran have a gastrointestinal 
disorder or a psychophysiological 
gastrointestinal reaction disorder at the 
time of his entrance into service, and if 
so, what was the nature of this 
disability? 

If the veteran entered service with 
either a gastrointestinal disorder or a 
psychophysiological gastrointestinal 
reaction disorder, did this disorder 
increase in severity during service and 
if so, did the increase in severity 
represent simply a temporary or 
intermittent flare-up of the preservice 
condition without worsening of the 
underlying condition or did the increase 
in severity represent a worsening of the 
underlying condition beyond the natural 
progress of the disorder?

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development has been completed.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, or if a timely notice of disagreement 
is received with respect to any other issue, the RO should 
issue a supplemental statement of the case.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review of those issues for which a timely 
substantive appeal has been submitted.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



